Title: To Thomas Jefferson from Jones & Howell, 27 December 1803
From: Howell, Jones &
To: Jefferson, Thomas


               
                  Respected Friend
                  Phila. 27th December 1803
               
               Your favor of 22nd. is reced. as also one some days since, which would have been reply’d to sooner but waited for Young Stewart to pick out the Iron and files, which is at length done, as p Invoice Annex’d, and have also sent you the three sheets of Iron, agreeable to the paper reced. and we Can at any time if you give us A little previous information, supply you with such as You describe, and which you say will want next Season. we have also sent 10 Bundles more nailrods to make up the deficit in our last Invoice, though we think the Capt. must have made the mistake.
               
                  
                     9.
                      Bars Iron Including Mill Spindles and Gudgeons
                     
                  
                  
                     
                      at 3. 2.11. at 45/
                     21.64
                     
                  
                  
                     
                      hammermans fees on spindle mold
                     0.50
                     
                  
                  
                     4 
                     Bundles large spike rods at 2. 0. 0. at 46/6
                     12.40
                     
                  
                  
                     3
                     sheets Iron at 62 lbs at 1/. p lb 
                     8.27
                     
                  
                  
                     
                     Sundry files of various sizes 
                     8.56
                     
                  
                  
                     
                     porterage
                            .50
                     
                  
                  
                     
                     
                     $51.87
                     
                  
               
               we are Respectfully Your Friends
               
                  Jones & Howell
               
            